t c memo united_states tax_court vincent e judy bot petitioners v commissioner of internal revenue respondent docket no filed date garry a pearson and jon j jensen for petitioners blaine c holiday for respondent memorandum findings_of_fact and opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the sole issue for decision is whether rental payments received by petitioner judy bot mrs bot from petitioner vincent e bot mr bot are includable in mrs bot's net_earnings_from_self-employment under sec_1402 and thus subject_to self-employment taxes some of the facts have been stipulated and are so found petitioners resided in minnesota at the time the petition was filed mr and mrs bot have farmed for approximately years during the taxable years at issue mr bot operated a 460-acre crop and livestock farm as a sole_proprietorship in minneota minnesota mr bot owned acres of the farm mr bot rented the remaining acres of the farm under cash rental agreements at approximately dollar_figure per acre from mrs bot and bruce b bot during the taxable years at issue mr bot rented acres of farmland from mrs bot for dollar_figure per acre for a total of dollar_figure per year mrs bot owned the farmland in her own name she inherited one-eighth of the farmland from her parents and purchased the remaining seven-eighth from her siblings sometime about soon thereafter mr bot entered into an oral agreement to lease the farmland from mrs bot when petitioners entered into this oral agreement petitioners expected that mrs bot would perform the duties she had been performing in the farming operations since mr and mrs bot began farming mrs bot has provided general farming services to the endeavor this includes raising livestock farrowing nursing cleaning and moving pigs operating machinery in the farm yard and in field work and harvesting and bailing crops on the farm she drives a tractor mowing moving snow and dragging a disk she also drives the bailer tractor mrs bot hauls grain to the bins during the wheat harvest she drives to town to pick up parts and supplies mrs bot did not participate in planting weeding or spraying crops mrs bot worked on the farm approximately big_number hours per year in mrs bot entered into a purported employment agreement agreement with mr bot the agreement said mrs bot was to perform various farming services including raising livestock operating machinery and picking up supplies in essence the agreement memorialized almost the same duties that mrs bot had been performing since mr and mrs bot began farming together the agreement also said mrs bot could participate in her husband's medical insurance and medical_reimbursement_plans mrs bot would have continued to do the same farming jobs even if there were no agreement for all years in issue petitioners filed their form sec_1040 income_tax returns on a married_filing_jointly basis on their schedules e supplemental income and loss petitioners reported that mrs bot received net rental income in the amounts of dollar_figure dollar_figure and dollar_figure in and respectively on line wages salaries tips etc of their form sec_1040 petitioners reported that mrs bot received wages in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively the identical amounts reported as wages were deducted as labor hired on the respective schedules f profit or loss from farming for the years in issue mr bot failed to withhold federal income taxes state income taxes federal_insurance_contribution_act taxes and medicare_tax for all years in the notice respondent inter alia determined that the real_estate rental payments mrs bot received from mr bot during the taxable years at issue are includable in mrs bot's net_earnings_from_self-employment under sec_1402 and thus subject_to self-employment_tax respondent also allowed petitioners a deduction for one-half of the self-employment taxes imposed for the taxable years at issue on the forms sales of business property attached to their returns mr and mrs bot reported gains from the sales of sows in gains from sales of sows in losses from sales of gilts and boars in and losses form the sale of boars in one of the adjustments to their income which is not in issue was that mr and mrs bot each received minnesota corn processors income opinion sec_1401 provides that a tax shall be imposed on the self-employment_income of every individual generally rentals from real_estate are excluded from the computation of net_earnings_from_self-employment sec_1402 however sec_1402 also provides that rentals derived by the owner or tenant of land are not excluded from the computation of net_earnings_from_self-employment if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural commodities including livestock on such land and that there shall be material_participation by the owner or tenant in the production or the management_of_the_production of such agricultural commodities and b there is material_participation by the owner or tenant with respect to any such agricultural commodity in other words as the regulations provide in pertinent part if the rental income is derived under an arrangement between the owner of land owner and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner in the production or the management_of_the_production of such agricultural commodities and there is such material_participation by the owner then the rental income received by the owner pursuant to the arrangement is considered earnings from self-employment sec_1_1402_a_-4 income_tax regs such income is characterized as includible farm rental income id in determining whether compensation is includable in self-employment_income under sections such provisions are to be broadly construed so as to favor coverage for social_security purposes 95_tc_639 the rental exclusion in sec_1402 is to be strictly construed to prevent this exclusion from interfering with the congressional purpose of effectuating maximum coverage under the social_security umbrella 60_tc_829 petitioners contend that the oral lease agreement does not require material_participation by mrs bot in the farming operations petitioners further contend that the rental income that mrs bot received from mr bot was rental from real_estate and therefore should be excluded in determining whether mrs bot had any net_earnings_from_self-employment as that term is used in sec_1402 a in light of all the facts and circumstances we must decide whether mrs bot received rental income from mr bot pursuant to an arrangement between the parties to produce agricultural commodities on the farm within the meaning of sec_1402 a a in mizell v commissioner tcmemo_1995_571 this court explained that the word arrangement is defined as an agreement webster's third new international dictionary while the concept of an agreement certainly includes a contractual agreement it is a broader concept that would also include other forms of agreements not necessarily arising from strict contractual relationships consistent with its dictionary definition in most of the instances where it is used in the internal_revenue_code the word arrangement refers to some general relationship or overall understanding between or among parties in connection with a specific activity or situation generally it is not limited only to contractual relationships or used in a way that suggests that its terms and conditions must be included in a single agreement contractual or otherwise congress obviously recognized a distinction between a contract and the broader concept of an arrangement as is evident from those sections of the internal_revenue_code that make reference to both the parties stipulated that mr bot used the farmland to produce agricultural commodities such as livestock and crops with respect to whether under the arrangement mrs bot was to materially participate in the farming operations we look not only to the obligations imposed upon mrs bot by the oral lease but to those obligations that existed within the overall scheme of the farming operations which were to take place on mrs bot's property mizell v commissioner tcmemo_1995_571 emphasis supplied these include mrs bot's obligations as a longstanding participant in the farming_business as well as the general understanding between mr bot and mrs bot with respect to the production of agricultural products id viewed in this light the arrangement between mr and mrs bot provided or contemplated that mrs bot materially participate in the production of agricultural commodities on the farmland mr bot claimed he made all the management decisions and despite years of history to the contrary asserted that he could operate his farm without help from his wife under these circumstances we are not required to accept the self-serving testimony of mr bot as gospel 87_tc_74 although petitioners contend that the purported oral lease agreement did not require mrs bot to materially participate in the farming operations the record supports a finding that mrs bot played a material role in the production of agricultural commodities under an arrangement with her husband for about years through the taxable years at issue mrs bot performed general farming services on the farm on a regular and intermittent basis as we detailed in the findings_of_fact petitioners admitted that in addition to farrowing and other activities concerning their swine mrs bot operated farm machinery harvested and bailed crops and picked up supplies on a semiweekly basis as noted mrs bot worked on the farm approximately big_number hours per year we deem it immaterial that mrs bot also purportedly was paid a salary for her services with a corresponding deduction taken on their tax returns in our view these regularly performed services are material to the production of an agricultural commodity and the intermittent services performed are material to the production operations to which they relate sec_1 a --4 b example income_tax regs the regulations provide in pertinent part that if the rental income is derived under an arrangement between the owner of land and another person which provides that such other person shall produce agricultural commodities on such land and that there shall be material_participation by the owner in the production or the management_of_the_production of such agricultural commodities and there is such material_participation by the owner then the rental income received by the owner pursuant to the arrangement is considered earnings from self-employment sec_1_1402_a_-4 income_tax regs accordingly we find that the rental income is includable farm rental income that is part of mrs bot's net_earnings from self- -- - employment under sec_1402 for each of the taxable years at issue we have considered all of the arguments presented by the parties and to the extent not discussed above they are without merit or not relevant to reflect the foregoing decision will be entered for respondent
